Houghton, J. (dissenting);
. It. seems to me that gross injustice will be done to the executors, and to the heirs at law. and next of kin of the deceased by permitting the defendant museum at this late day to amend its answer by setting up the invalidity of the compromise agreement. Acting under that agreement the heirs and next of kin withdrew their objections to the probate of the will and waived their claims that its provisions were invalid and the executors paid $100,000 of the $800,000 agreed. ‘ The heirs and'next of kin cannot be restored to the position they Occupied when the agreement was entered into and: acted upon for it is now too late to contest probate or to bring an action to set the probate aside and very soon the six-year Statute of Limitations will have run against'the claim of the executors to recover hack the $100,000 which they paid, and very likely will have fully run before it shall be finally determined whether the agreement is good or bad. . ■ /
*99At the best the executors would find themselves in an embarrassing position if they were to sue to recover back this money before such final determination, for it might be claimed the payment was a voluntary one or that they were estopped from asserting the invalidity of the agreement, or, if there was any mistake, that it was one of law only. It is true that amendments should be liberally allowed in furtherance of justice, but it is equally true that they should not be allowed where manifest injustice will be done. If the museum by its original answer put in issue the validity of the compromise agreement the parties must abide by the issue thus framed. If it did not, it should not be allowed to do so by amendment at this time when the rights of the parties have so materially changed that they cannot be restored to their former positions if the agreement shall be declared invalid and when, if such shall be the result, some of these rights will, be wholly lost. I think the order refusing to allow the amendment" was right and that it should be affirmed.
Clarke, J., concurred.
-Order reversed, with ten dollars costs and disbursements, and motion granted on terms stated in opinion. Order file$L